DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
 
Response to Arguments
Claims 9 – 18 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 9 – 18 remain rejected. 
Applicant's arguments filed with respect to claims 9 – 18 have been fully considered but they are not persuasive.  The rejection below is modified in view of the language in the amendments presented. The amended language added is also addressed in the rejection below.

Applicant argues that there is no teaching in Iwasaki and Parson, either individually or in combination, disclose the first display and the second display are presented horizontally adjacent to each other to show the progressive relationship of the one page from the only pages.  
In response to Applicant’s argument, the Examiner disagrees and submits that Iwasaki in combination with Parsons teaches the first display and the second display are presented horizontally adjacent to each other. Parsons in figures 1, 2 elements #115-1, #115-2, #115-3 three display regions which are presented horizontally adjacent to each other. Column 2 lines 13 – 67 explains display region in screen for displaying a multi-page documents, the second region includes a preview of corresponding sub-content such as a respective set of thumbnail images associated with a respective content item and column 5 lines  53 – 67 . In regards with the recitation “to show the progressive relationship of the one page from the only pages” is a recitation of the intended use. This recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Iwasaki in combination with Parsons can perform the intended use to show the progressive relationship of the one page from the only pages as depicted in figure 2.

Applicant argues that there is no teaching in Iwasaki and Parson, either individually or in combination, disclose the only pages include a first meta data parameter presented along a scaled common image format (CIF) of the only pages in the first display.  
In response to Applicant’s argument, the Examiner disagrees and submits that Iwasaki in combination with Parsons teaches the only pages include a first meta data parameter presented along a scaled common image format (CIF) of the only pages in the first display figure 15, 16, depict a first metadata parameter presented along with the thumbnail/ scaled common image format of the only pages where the first meta data parameter can be the page number, paragraphs 82 – 83, Iwasaki.

Applicant argues that there is no teaching in Iwasaki and Parson, either individually or in combination, disclose the only pages is presented in a predetermined order based on the first meta data parameter.  
In response to Applicant’s argument, the Examiner disagrees and submits that Iwasaki in combination with Parsons teaches the only pages is presented in a predetermined order based on the first meta data parameter. Iwasaki in figure 15, 16, depicts the only pages presented in order of the page number, this first metadata parameter presented along with the thumbnail and the parameter can be the page number according to which the presentation is made. Furthermore, paragraphs 82 – 83 teaches the search result where pages grouped by document data are displayed in order of page number, giving other detailed information, Iwasaki.

Applicant argues that there is no teaching in Iwasaki and Parson, either individually or in combination, disclose the one page includes a second meta data parameter presented along a scaled common image format (CIF) of the one page in the second display.  
In response to Applicant’s argument, the Examiner disagrees and submits that Iwasaki in combination with Parsons teaches the one page includes a second meta data parameter presented along a scaled common image format (CIF) of the one page in the second display. Iwasaki in paragraphs 82 – 84 teach various meta data parameters of the document presented along a scaled common image format / thumbnails including the document title, creation date, page number which are presented with the scaled image format/thumbnail.
 
Remaining claims in instant application recite the same subject matter and for the same reasons as cited above the rejection is maintained. Hence, Applicant’s arguments do not distinguish the claimed invention over the prior art of record. In light of the foregoing arguments, the 103 rejections are maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 – 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masajiro Iwasaki (‘Iwasaki’ herein after) (US 2009/0183115 A1) further in view of Vincent L. Parsons (‘Parsons’ herein after) (US 7,689,933 B1).

With respect to claim 9,
Iwasaki discloses a method for displaying comprising: searching a document with a search text (figure 8, paragraph 65 teaches a character string with serves as search key, Iwasaki), wherein the document comprises a plurality of pages (paragraph 52, teaches when the searching unit searches for pages, the document identifying unit identifies the document data containing each found page, Iwasaki) and; displaying a progressive relationship of the plurality of pages (figure 12, 13, 22, Iwasaki), wherein the displaying the progressive relationship includes displaying the following: a first display presenting only pages from the plurality of pages wherein the search text appears (figure 11, 18 paragraph 72 and 88 shows option to display only pages that meet criteria of search, Figure 22, has a first display of the documents with keywords found similar to figure 16, element 2201 of figure 22 is a second display with text found highlighted, paragraph 119, Iwasaki) and a second display presenting one page from the only pages, wherein the one page is selected by a user (Figure 18 element 1805 paragraphs 87 – 88 “in FIG. 18, the list-display processing unit 121 displays a page list 1804 in the lower part of a window 1805. The list-display processing unit 121 displays a magnified page image 1806. Another page can be magnified for display by selecting a page from the page list 1804 or pressing previous page 1801 or next page 1802 … In this embodiment, when the input receiving unit 111 receives input of a character string into the search box 1803 in the document, the searching unit 105 narrows down to the pages containing the input character string from among the list of pages displayed in the window 1805. By doing so, pages that are more suitable for the user can be displayed”, Iwasaki); and wherein the first display and the second display are presented to show the progressive relationship of the one page from the only pages (figures 16, 17 and 18, Iwasaki) and wherein the only pages include a first meta data parameter presented along with a scaled common image format (CIF) of the only pages in the first display (figure 15, 16, depict a first metadata parameter presented along with the thumbnail where the parameter can be the page number, paragraphs 82 – 83, Iwasaki); wherein the only pages is presented in a predetermined order based on the first meta data parameter (figure 15, 16, depicts the only pages presented in order of the page number, a first metadata parameter presented along with the thumbnail where the parameter can be the page number, paragraphs 82 – 83 teaches the search result where pages grouped by document data are displayed in order of page number, giving other detailed information, Iwasaki); and wherein the one page includes a second meta data parameter presented along with a scaled common image format (CIF) of the one page in the second display (paragraphs 82 – 84 teach various meta data parameters of the document including the document title, creation date, page number which are presented with the scaled image format/thumbnail, Iwasaki).
Iwasaki does not explicitly disclose as claimed wherein the first display and the second display are presented adjacent to each other.
Parsons however teaches wherein the first display and the second display are presented horizontally adjacent to each other to show the progressive relationship of the one page from the only pages (Parsons, figures 1, 2 elements #115-1, #115-2, #115-3 three display regions, column 2 lines 13 – 67 explain display region in screen for displaying a multi-page documents, the second region includes a preview of corresponding sub-content such as a respective set of thumbnail images associated with a respective content item and column 5 lines  53 – 67).
It would have been obvious to one of ordinary skill in the art of data processing at the time of the present invention to combine the teachings of cited references because both references are directed to the same field of study, namely searching documents, images and retrieving the search results efficiently. Furthermore, Parsons’s multiple panel visual display enables the user to preview data or results found in Iwasaki’s method in Abstract and column 2 lines 3 – 12, Parsons.

With respect to claim 10,
Iwasaki as modified teaches the method of claim 9, wherein the search text is highlighted in the one page (paragraph 72 teaches displaying in color the pages that meet the search criteria, paragraph 82 teaches in the result display highlighting the matching character string, Iwasaki).  

With respect to claim 11,
Iwasaki as modified teaches the method of claim 10, wherein the search text is highlighted in the only pages (figure 22, Figure 22, has a first display of the documents with keywords found similar to figure 16, element 2201 of figure 22 is a second display with text found highlighted, paragraph 119 “the list-display processing unit 2011 displays in a window 2201 the thumbnails and detailed information of the pages containing the areas that meet the search criterion. In this case, the list-display processing unit 2011 highlights areas 2202, 2203 and 2204 meeting the search criterion. The areas 2203 and 2204 show an example where two document elements have been found on a single page”, Iwasaki).  

With respect to claim 12,
Iwasaki as modified teaches the method of claim 9, wherein the search text comprises at least two words (paragraph 51 teaches when the search criterion for pages includes a plurality of character strings, Iwasaki).  

With respect to claim 13,
Iwasaki as modified teaches the method of claim 9, wherein the only pages is displayed in a common image format (CIF) (figures 17, 18, throughout the disclosure and the figures thumbnail display of relevant pages is shown which is equivalent to CIF (common image format), Iwasaki).

With respect to claim 14, 
Iwasaki as modified teaches the method of claim 9, wherein the first meta data parameter is different from the second meta data parameter (figure 15, 16, depict metadata parameters presented along with the thumbnail where the parameter can be the page number, document tile, creation date. One of these could be a first parameter and another could be considered as a second parameter paragraphs 82 – 83 teaches the search result where pages grouped by document data are displayed with detailed information, including the document title, creation date, page number which are presented with the scaled image format/thumbnail. Information included in the document data in understood to be various metadata parameters, Iwasaki).

With respect to claim 15,
Iwasaki as modified teaches the method of claim 14, wherein the first meta data parameter is a date information (figure 15, 16, depict metadata parameters presented along with the thumbnail where the parameter can be creation date, paragraphs 82 – 83 teaches the search result where pages grouped by document data are displayed with detailed information, including creation date which is presented with the scaled image format/thumbnail, Iwasaki).

With respect to claim 16,
Iwasaki as modified teaches the method of claim 15, wherein the date information is a date the document is created (figure 15, 16, depict metadata parameters presented along with the thumbnail where the parameter can be creation date, paragraphs 82 – 83 teaches the search result where pages grouped by document data are displayed with detailed information, including creation date which is presented with the scaled image format/thumbnail, Iwasaki).

With respect to claim 17,
Iwasaki as modified teaches the method of claim 15, wherein the date information is a date contained within the document (figure 15, 16, depict metadata parameters presented along with the thumbnail where the parameter can be the text containing found word and if the word searched for is a date contained in the document that would be displayed amongst the parameters, paragraphs 82 – 83 teaches the search result where pages grouped by document data are displayed with detailed information, including the text containing found word and if the word searched for is a date contained in the document that would be displayed amongst the parameters which is presented with the scaled image format/thumbnail, Iwasaki).

With respect to claim 18,
Iwasaki as modified teaches the method of claim 15, wherein the date information is a date assigned to the document (figure 15, 16, depict metadata parameters presented along with the thumbnail where the parameter can be creation date, paragraphs 82 – 83 teaches the search result where pages grouped by document data are displayed with detailed information, including creation date which is presented with the scaled image format/thumbnail, Iwasaki).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7620633 B1, Parsons et al. teaches metadata fields to include in the display set for display responsively to the particular selected metadata field employed for sorting, then sorting the content item set according to the selected metadata field, and displays, for each of the sorted content items, the computed display set of metadata fields for the respective content item.
US 2007/0233692 A1, Lisa et al. teaches displaying results with varied highlight color options and excluding search terms if needed.
US 2008/0134093 A1, Dharmarajan et al. teaches highlighting search terms in thumbnail versions.
US 2011/0106813 A1, Jensen et al. allows user to set variable features for the display of results, including variety of highlighting functions.
US 2011/0040745 A1, Zaydman et al. teaches formatting the appearance of results, visual distinction for fast finding.
US 2013/0124555 A1, Duquene et al. teaches search results and their filtration/refinement using multiple windows.
US 2011/0055691 A1, Carlen et al. teaches visual distinction of search terms in display and using more than one pane/area of display concurrently and further refinement of search.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 9/9/2022






	
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166